DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 15159021, filed on 03/13/2015.
Response to Amendment
This office action is responsive to amendment filed on February 04, 2022. Claims 1, 2, 4, 8, 9, and 20 have been amended. Claims 5, 10, 13 and 21 have been previously canceled. Claims 1-4, 6-9, 11, 12 and 14-20 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-9, 11, 12, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiosi et al. (US. Pub. No. 2016/0062746 A1, hereinafter Chiosi) in view of THEIMER et al. (2015/0134797 A1, hereinafter THEIMER).

Regarding claim 1. 
          Chiosi teaches a computer-implemented method in a control system for controlling provisioning of a service comprising one or more network functions in a network (Chiosi teaches in ¶ [0010]-[0011] and ¶ [0019] the software defined network controller can configure physical and virtual network functions and the cloud orchestrator can instantiate the virtual network functions), the method comprising: 
                obtaining a predefined stored network function specification data structure defining at least two different implementations for performing a network function of the service (Chiosi teaches in ¶ [0010] the software defined network controller can configure physical and virtual network functions (i.e., defining at least two different network functions) and the cloud orchestrator can instantiate the virtual network functions and the software defined network controller can use service and networking templates stored at or accessible to the software defined network controller and further teaches in ¶ [0021] obtaining the service model can include obtaining a service request, identifying, via analysis of the service request, a service feature to be included in the service requested, and generating the service model. The method also can include obtaining a directed graph from a data storage device, and operating the direct graph on the model to gather data items, select resources, apply network and customer policies, and pass a data set to an adaptor to change a network state (i.e., performing a network function of the service)), wherein the at least two different implementations comprise a 2015virtual network function implementation and a physical network function implementation (Chiosi teaches in ¶ [0010] the software defined network controller can configure physical and virtual network functions (i.e., at least two implementation functions physical and virtual functions implementation). Chiosi as a whole teaches about the virtual and physical functions but, does not include a selection of physical or virtual function implementation and thus, Chiosi does not explicitly teach controlling provisioning of the service in the network by the control system making a selection of one of the at least two different implementations for performing the network function.
          However, THEIMER teaches controlling provisioning of the service in the network by the control system making a selection of one of the at least two different implementations for performing the network function (THEIMER teaches in ¶ [0038] either the stream management service, the stream processing service, or both services, may be implemented as multi-tenant managed network-accessible services in a virtualization environment and various physical resources (such as computer servers or hosts, storage devices, networking devices and the like) may at least in some cases be shared among streams of different customers in such embodiments, without necessarily making the customers aware of exactly how the resources are being shared, or even making a customer aware that a given resource is being shared at all. Control components of the managed multi-tenant stream management and/or processing managed services may dynamically add, remove, or reconfigure nodes or resources being used for a particular stream based on various applicable policies, some of which may be client-selectable and further teaches in ¶ [0090] enabling clients to select the security profiles of resources (e.g., virtual or physical machines) to be used for the various functional categories such as ingestion, storage, retrieval, processing and/or control). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of THEIMER by including a method of managed network-accessible services in a virtualization environment and various physical resources and enabling clients to select the security profiles of resources (e.g., virtual or physical machines) ([0038] and [0090]) into Chiosi invention. One would have been motivated to do so since this method provides advanced functionality such as automated resource provisioning for stream processing, automated failovers of processing nodes, the ability to construct arbitrary stream processing workflow graphs, support for ephemeral streams, dynamic repartitioning based on workload changes or other triggering conditions. The flexible policy-based configuration options and pricing options help different types of users customize the streaming functionality to suit their specific budgets and data durability/availability requirements in an efficient manner.
Regarding claim 2.
        Chiosi in view of THEIMER wherein making the selection of the one of the at least two different implementations for performing the network function is dependent on information available to the control system (THEIMER teaches in ¶ [0090] enabling clients to select the security profiles of resources (e.g., virtual or physical machines) to be used for the various functional categories such as ingestion, storage, retrieval, processing and/or control), wherein the information available to the control system is at least one of network state information (Chiosi teaches in ¶ [0021] and ¶ [0024] operating the direct graph on the model to gather data items, select resources, apply network and customer policies, and pass a data set to an adaptor to change a network state); policy information (Chiosi teaches in ¶ [0055] the software defined network controller 114 can analyze policies or policy defined for a service…); service level requirement information (Chiosi teaches in ¶ [0055] subscriber policies can include, for example, service level agreements (“SLAs”)); quality of service requirement information; or configuration requirement information for the network function (Chiosi teaches in ¶ [0012] interactions  between these layers can be based upon policies to determine optimum configuration and rapid adaptation of the network to changing state and changing customer requirements for example, spikes in traffic, network outages (e.g., due to snow storms, blackouts, natural disasters, or the like), adding new services (e.g., VoIP/web RTC, authentication, etc.), maintenance, combinations thereof, or the like. Here, the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. However, the prior art of record Chiosi in view of THEIMER addressed all the limitations except for “quality of service requirement information”).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of THEIMER by including a method of managed network-accessible services in a virtualization environment and various physical resources and enabling clients to select the security profiles of resources (e.g., virtual or physical machines) ([0038] and [0090]) into Chiosi invention. One would have been motivated to do so since this method provides a number of security-related options for data streams, enabling clients to select the security profiles of resources (e.g., virtual or physical machines) to be used for the various functional categories such as ingestion, storage, retrieval, processing and/or controlling network facilities in an efficient manner. 

 Regarding claim 7. 
             Chiosi further teaches enabling mapping between resource representations for performing the physical network function and resource representations for performing the virtual network function (Chiosi teaches in ¶ [0022] determining resources that support the service, accessing templates to identify templates that relate to the resources, assembling the templates identified to obtain a template-based representation of the service, and compiling the template-based representation to determine if the service is ready for deployment and further teaches in ¶ [0019] the software defined network controller) and the cloud orchestrator to instantiate resources (e.g., compute, storage and local networking in a virtual environment), the software defined network controller) and the cloud orchestrator to instantiate resources (e.g., compute, storage and local networking in a virtual environment),

Regarding claims 8 and 9.
Claims 8 and 9 incorporate substantively all the limitations of claim 1 in a non-transitory computer-readable and a network system form and are rejected under the same rationale.

Regarding claim 11.
        Chiosi further teaches wherein the operations further include configuring or instantiating the selected network function implementation (Chiosi teaches in ¶ [0010] the software defined network controller can compile the assembled templates and with a real time network map, create a directed graph that can configure the network elements based on a specific sequence defined by the directed graph and according to various embodiments, the software defined network controller can configure physical and virtual network functions and the cloud orchestrator can instantiate the virtual network functions (e.g., virtual machines (“VMs”)).
Regarding claim 12. 
         Chiosi in view of THEIMER further teaches wherein the predefined stored network function specification data structure further comprises at least one property of the network function applying to both the virtual network function implementation and the physical network function implementation of the network function (Chiosi teaches in ¶ [0019] the resources can include physical network functions and virtual network functions and further teaches in ¶ [0057] that the software defined network controller 114 can analyze the service model to determine one or more physical and also analyzes one or more virtual network functions and the network functions or other resources 124 that will be needed or used to support the service and further THEIMER teaches in ¶ [0040]-[0041] storage and retrieval subsystems at selected resources such as virtual or physical servers).
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of THEIMER by including a method of storage and retrieval subsystems at selected resources such as virtual or physical servers ([0040] and [0041]) into Chiosi invention. One would have been motivated to do so to limit the number and/or frequency of reparations, e.g., based on client preferences, the expected lifetime of a stream, or other factors efficiently.
Regarding claim 15.
Claim 15 incorporates substantively all the limitations of claim 11 in a non-transitory computer-readable storage medium form and is rejected under the same rationale.
Regarding claim 16.
                Chiosi in view of THEIMER wherein controlling the provisioning of the service comprises: configuring or instantiating at least one of the virtual network function implementation or the physical network function implementation when the first network function implementation or the second network function implementation is selected (Chiosi teaches in ¶ [0016] the network resource controller can also cooperate with a cloud orchestrator in instantiating network services to support the network configuration in connecting the different VMs the cloud orchestrator is setting up. This can include the configuration of the virtual networks, which may be in the hypervisor, the top of rack, the cloud network fabric, and/or the IP provider edge, which can connect the cloud network with the service provider WAN network THEIMER also teaches in ¶ [0129] the configuration may involve, for example, selecting the appropriate physical hosts or machines, and instantiating the appropriate compute instances, virtual machines, processes and/or threads for the nodes of the different functional categories, and establishing the appropriate network connections between the nodes).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of THEIMER by including a method of configuration which may involve, for example, selecting the appropriate physical hosts or machines, and instantiating the appropriate compute instances, virtual machines ([0129]]) into Chiosi invention. One would have been motivated to do so to establish the appropriate network connections between the nodes and processing functions provided for installation at hosts external to the provider network as part of the configuration in an efficient manner.
Regarding claim 17.
            Chiosi teaches wherein configuring or instantiating uses information contained in the predefined stored network function specification data structure (Chiosi teaches in ¶ [0016] the network resource controller can also cooperate with a cloud orchestrator in instantiating network services to support the network configuration in connecting the different VMs the cloud orchestrator is setting up and further teaches in ¶ [0021] obtaining the service model can include obtaining a service request, identifying, via analysis of the service request, a service feature to be included in the service requested, and generating the service model. The method also can include obtaining a directed graph from a data storage device).

Regarding claim 18. 
            Chiosi further teaches obtaining initial information on the mapping between the resource representation for performing the physical network function and the resource representation for performing the virtual network function from the predefined stored network function specification data structure (Chiosi teaches in ¶ [0022] determining resources that support the service, accessing templates to identify templates that relate to the resources, assembling the templates identified to obtain a template-based representation of the service, and compiling the template-based representation to determine if the service is ready for deployment and further teaches in ¶ [0021] obtaining the service model can include obtaining a service request, identifying, via analysis of the service request, a service feature to be included in the service requested, and generating the service model. The method also can include obtaining a directed graph from a data storage device).
Regarding claim 20.
Claim 20 incorporates substantively all the limitations of claim 2 in a network system form and is rejected under the same rationale.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chiosi in view of THEIMER further in view of Simpson-Young et al. (US. Pub. No. 2002/0029277 A1, hereinafter Simpson).

Regarding claim 3. Chiosi in view of THEIMER teaches the method according to claim 1.
         Chiosi in view of THEIMER does not explicitly teach wherein the service is defined as a service function chain comprising at least the network function, wherein the service function chain comprises a reference to the predefined stored network function specification data structure.
      However, Simpson teaches wherein the service is defined as a service function chain comprising at least the network function, wherein the service function chain comprises a reference to the predefined stored network function specification data structure (Simpson teaches in ¶ [0168] in TABLE 1. function device/services are providing a better & I/O matched based on their guarantee of matching a service matching nearest port in the stream to the local needs which may include chain-building. Grouped Provision of lists or a recommended strategy for services service structures or any stable network for providing conglomerates in which an optimal chain-building for single service is predictable jobs with typical identified but in reality, cost, quality and speed criteria and pre-selection a device or service could This hard-coded chain-building or manual have a preset chain method can fail easily if a specification description encoded).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Simpson by including a method of how a device or service or a consulted discovery or directory service may select a suitable intermediate service or services. The options can be selected statically or dynamically based on the priorities of the system or its implementors ([0168]) into Chiosi in view of THEIMER invention. One would have been motivated to do so since this method supports automatic networking between devices, even if there is service description profile mismatch, without user intervention and automatically establishes self-generated chains of interposing devices to establish tandem interworking in an efficient manner.

Regarding claim 4. Chiosi in view of THEIMER teaches the method according to claim 1.
           Chiosi in view of THEIMER further teaches wherein controlling the provisioning of the service comprises: providing routing information for data packets to be processed by the network function, wherein the routing information is dependent on the selection of the one of the at least two different implementations and a selection of physical and virtual network function (Chiosi teaches in ¶ [0099] he software defined network controller 114 can participate in flows in processing packets with network protocols, the service orchestrator 112 and/or the cloud orchestrator 116 do not have to participate in the network flows and further THEIMER teaches in ¶ [0038] either the stream management service, the stream processing service, or both services, may be implemented as multi-tenant managed network-accessible services in a virtualization environment and various physical resources (such as computer servers or hosts, storage devices, networking devices and the like), but Chiosi in view of THEIMER does not explicitly teach wherein the routing information uses information contained in the predefined stored network function specification data structure
        However, Simpson teaches wherein the routing information uses information contained in the predefined stored network function specification data structure (Simpson teaches in TABLE 1. function device/services are providing a better & I/O matched based on their guarantee of matching a service matching nearest port in the stream to the local needs which may include chain-building. Grouped Provision of lists or a recommended strategy for services service structures or any stable network for providing conglomerates in which an optimal chain-building for single service is predictable jobs with typical identified but in reality, cost, quality and speed criteria and pre-selection a device or service could This hard-coded chain-building or manual have a preset chain method can fail easily if a specification description encoded).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Simpson by including a method of how a device or service or a consulted discovery or directory service may select a suitable intermediate service or services. The options can be selected statically or dynamically based on the priorities of the system or its implementors ([0168]) into Chiosi in view of THEIMER invention. One would have been motivated to do so since this method helps to provide a service and deploy an application and allows flexibility in terms of scaling, locating, and/or using the services. The reusability results in faster implementation times and/or more efficient use of resources.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiosi in view of THEIMER further in view of Miller et al. (US PUB. No. 2016/0127478 A1, hereinafter Chastain).

Regarding claim 6. Chiosi in view of THEIMER teaches the method according to claim 1.
           Chiosi in view of THEIMER does not explicitly teach wherein the predefined stored network function specification data structure comprises a hardware identifier associated with the physical network function implementation and a virtual machine identifier associated with the virtual network function implementation, and wherein the hardware identifier from the predefined stored network function specification data structure is used to identify at least one network address of a device configured for performing the physical network function.
       However, Miller teaches teach wherein the predefined stored network function specification data structure comprises a hardware identifier associated with the physical network function implementation and a virtual machine identifier associated with the virtual network function implementation (Miller teaches in ¶ [0028] that the virtual computer and physical networking devices includes address and an identifier specific to a particular virtual computer network), and wherein the hardware identifier from the predefined stored network function specification data structure is used to identify at least one network address of a device configured for performing the physical network function (Miller teaches in ¶ [0072] Communication Manager module R determines a virtual hardware address to be used for computing node G (e.g., by generating a dummy identifier that is locally unique for the computing nodes managed by Communication Manager module R), stores that virtual hardware address in conjunction with the received actual IPv6 physical substrate network address as part of the mapping information entry. See also ¶ [0074] and ¶ [0076] how a physical network and a virtual destination hardware addresses mapping information provided to perform similar function).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Miller by including a method of identifying a computing node based on the virtual hardware address assigned ([0072], [0074] and [0076]) into Chiosi in view of THEIMER invention. One would have been motivated to do so because based on the assigned IP addresses unauthorized sites or botnets can be blocked, this method further blocks unauthorized access to highly confidential machines on internal networks and furthermore, the packet can be delivered to the intended location or recipients in an efficient manner.
Regarding claim 14.
Claim 14 incorporates substantively all the limitations of claim 6 in a network system form and is rejected under the same rationale.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chiosi in view of THEIMER teaches in view of VICAT-BLANC (US PUB. No. 2014/0201642 A1, hereinafter VICAT-BLANC).

Regarding claim 19, Chiosi in view of THEIMER teaches the method according to claim 7. 
               Chiosi in view of THEIMER does not explicitly teach monitoring resource usage for performing the virtual network functions in the network for updating mapping information.
             However, VICAT-BLANC from the same field of endeavor teaches the resources monitoring resource usage for performing the virtual network functions in the network for updating mapping information (VICAT-BLANC, ¶ [0085], “flows represent the usage of the network from one virtual resource to another. The flow map can be generated using the proprietary monitoring Software deployed and executed in the cloud in conjunction with the user's applications”).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of VICAT-BLANC by including a method of monitoring usage of the network from one virtual resource ([0085]) into Chiosi in view of THEIMER invention. One would have been motivated to do so since this method enables a recommendation generator to analyze data acquired from the cloud resource and determine actions so as to improve performance of applications executing in a cloud, while improving throughput and experience congestion events.



Response to Arguments
           Applicant’s arguments with respect to claims 1-4, 6-9, 11, 12 and 14-20 under 35 U.S.C. § 103(a) submitted on 02/04/2022 have been fully considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455    

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455